Citation Nr: 0109962	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  96-16 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bronchitis with 
shortness of breath.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for bilateral pes 
planus.

6.  Entitlement to service connection for a pulled muscle, 
right leg.

7.  Entitlement to service connection for asthma.

8.  Entitlement to service connection for diabetes.

9.  Entitlement to service connection for lupus.


10.  Entitlement to service connection for leukemia.

11.  Entitlement to service connection for bilateral shoulder 
disabilities.

12.  Entitlement to service connection for arthritis.

13.  Entitlement to service connection for shell fragment 
wound, right leg.

14.  Entitlement to service connection for a heart disorder.

15.  Entitlement to service connection for an eye disorder.

16.  Entitlement to service connection for esophagitis.

17.  Entitlement to service connection for a kidney disorder.

18.  Entitlement to service connection for a skin disorder.

19.  Entitlement to service connection for anemia.

20.  Entitlement to service connection for chronic fatigue.

21.  Entitlement to specially adapted housing.

22.  Entitlement to automotive and adaptive equipment or to 
adaptive equipment only.

(The issue of eligibility for Service Disabled Veterans 
Insurance (RH) under 38 U.S.C.A. § 1922(a) (West 1991) is the 
subject of a separate appellate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty from February 1970 to February 
1973.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 1998, the Board remanded this case in 
order to obtain additional medical evidence.  Regional office 
jurisdiction currently resides with VA's Montgomery, Alabama, 
RO.

A personal hearing, by means of video teleconferencing, was 
held in July 1997 before the undersigned Acting Member of the 
Board.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of 

the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  It is noted that many of 
the veteran's claims for service connection were initially 
denied on the basis that they were not well grounded.  
Additional development of these claims is now necessary.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

This case is accordingly REMANDED for the following:

1.  The veteran should be afforded VA 
examinations in order to ascertain 
whether any or all of the various 
disabilities for which he is seeking 
service connection (as enumerated above) 
are currently manifested and, if so, 
whether it is as likely as not the 
current manifestation of such disability 
is etiologically or 

causally related to his period of active 
service.  All tests indicated are to be 
conducted in conjunction with the 
necessary examinations, and all findings, 
and the reasons therefor, should be set 
forth in a clear, logical and legible 
manner on the examination reports.  The 
claims folder should be made available to 
each examiner for review before his or 
her examination.  Each examiner is to 
indicate on the examination report that 
he or she has reviewed the evidence 
contained therein.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  Such 
development should include, but not 
necessarily be limited to, identifying and 
securing all pertinent medical evidence 
that the veteran indicates is available, 
but which has not already been associated 
with his claims folder.  It should also 
include, if a diagnosis of PTSD is 
rendered, all additional development 
attendant to such a diagnosis, to include 
but not necessarily limited to 
verification of the veteran's purported 
stressors, and identification by an 
appropriate specialist as to whether any 
verified stressors did in fact precipitate 
the veteran's PTSD.

With regard to all of the issues on 
appeal, the RO should in particular ensure 
that the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 

refer to VBA Fast Letters 00-87 
(November 17, 2000), 
00-92 (December 13, 2000), and 01-02 
(January 9, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  Thereafter, the RO should review the 
veteran's claims, and determine whether 
service connection for any of the 
disabilities for which service connection 
is sought (as listed above) can now be 
granted.  At this time, the RO should also 
determine whether specially adapted 
housing, and automotive and adaptive 
equipment or adaptive equipment only, can 
be granted.  If any of the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is also advised that failure to report for a 
scheduled VA examination without demonstrated good cause may 
result in adverse action with regard to his claims, to 
include the possible denial thereof.  38 C.F.R. § 3.655 
(2000).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court or additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
inference as to the ultimate disposition of these claims 
should be made.

(The issue of eligibility for Service Disabled Veterans 
Insurance (RH) under 38 U.S.C.A. § 1922(a) (West 1991) is the 
subject of a separate appellate decision.)



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





